         Case 1:19-cv-03451-WHP Document 10 Filed 06/17/19 Page 1 of 1
                                                                  Excolo Law, PLLC
                                                                  26700 Lahser Road, Suite 401
                                                                  Southfield, Michigan 48033
                                                                  866.9.EXCOLO (866.939.2656)

                                                                  Keith Altman
                                                                  Direct: 248.291.9705
                                                                  E-mail: kaltman@lawampmmt.com
   Complex LITIGATION ATTORNEYS                                   Of Counsel, Licensed in California


VIA ECF AND REGULAR MAIL                                                         June 17, 2019

Hon. William H. Pauley III
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                Re: Gayle et al v Pfizer Inc., et al
                Case No. 19-cv-03451

Your Honor:

This office represents the plaintiffs in the above-referenced matter. I am writing to you to request
an adjournment for the status conference that has been scheduled for June 26, 2019 at 12:00 p.m.
This date poses a scheduling conflict as I am previously scheduled for an appearance and
deposition in Bay City Michigan.

I will be in the state of New York on July 17th and am requesting the status conference be
adjourned to this date. My office has spoken with the Defendants and they have graciously
agreed and accepted this alternate date.

In light of the scheduling conflict the plaintiffs respectfully request that the court grant their
request for the adjournment date.

Thank you for your consideration in this regard




                                                                Regards,


                                                                Keith L. Altman, Esq.




KA:mc
